PRODUCT PURCHASE AGREEMENT




THIS AGREEMENT, effective on the 9th day of September, 2008, is made by and
between THYROTEC, LLC.,  (“ThyroTec”), a privately-owned, Honey Brook,
Pennsylvania based medical products company, and CLX MEDICAL, INC. (“CLX”) or
the (“Company”), a publicly- traded company whose NASDAQ stock symbol is ‘CLXN’,
and which is headquartered in Murrieta, California.




RECITALS




A.

 ThyroTec develops and markets medical diagnostic devices and products for use
and application in the medical services industry.  It has developed ThyroTest®
 or the “product”, an FDA approved, rapid, thyroid stimulating hormone (“TSH”)
screening device for use in diagnosing hypothyroidism.




B.

CLX is interested in acquiring companies, products, and technologies that have
medical applications. CLX has had an opportunity to investigate and review the
opportunities which are available by purchasing ThyroTest® and which can be of
considerable benefit to the Company.




C.

The purpose of this Agreement is to set forth and define the terms and
conditions by which CLX will acquire from ThyroTec the exclusive, worldwide
rights to ThyroTest®, together with related packaging and marketing materials.




NOW THEREFORE, in consideration of the promises and undertakings described
herein; the mutual promises and covenants of the parties, and other valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
agree as follows:

 

1.1  THE TECHNOLOGY TO BE ACQUIRED




ThyroTest® is generally characterized as “a rapid hypothyroid screening device
which will allow for the expedited detection of a common thyroid disease.”
 Presently, “patients suffering from symptoms of hypothyroidism may have to wait
days to get lab results from testing.”  ThyroTest® is a point-of-care test,
which allows healthcare providers and their patients to receive results in 10
minutes from application of the test. ThyroTest® has CLIA waiver status, which
allows it to be used in a variety of CLIA waived testing venues.




CLX will acquire a present, exclusive and irrevocable assignment and transfer,
applicable globally, of all rights applied for and/or granted relating to
ThyroTest®;  the Trademark or Tradename ‘ThyroTest®’; all rights to the
packaging and design used on said packaging; any customer lists in ThyroTec’s
possession  at the time of close of escrow;  assignment of agreements with any
factories, manufacturing facilities, suppliers and distributors related to
ThyroTest®  to which ThyroTec is a party; all formula(e) in the possession of
ThyroTec pertaining to the production and manufacture of this product;
assignment of all branding rights which have been developed and promoted through
American Health Partners of Oklahoma City and others; identity of national sales
partners; training information and material;  the results and protocol of all
testing done on or with this product, and all other documents, notes, memoranda,
drawings, sketches and any other written material relating to ThyroTest®  that
are in ThyroTec’s possession.  All information and material relating to this
product shall be characterized as the “Technology.”

 

1

--------------------------------------------------------------------------------

 







2.1  ASSIGNMENT AND TRANSFER




At closing, and subject to completion and satisfaction of all terms and
conditions described in this Agreement, CLX agrees to purchase and ThyroTec
agrees to sell and transfer all of the items shown and described on Schedule “A”
which is made to be a part of this Agreement as though fully contained herein,
for and upon the following consideration:







1)

 Cash payment of $750,000 at closing.




2)

Issuance to ThyroTec of Series C Convertible Preferred Shares of CLXN
 convertible into 15% of the total, fully-diluted  CLXN equity after taking into
account all equity or equity equivalents issued at closing, including but not
limited to:  equity or equivalents issued as part of the current $3million fund
raising and all equity or equivalent securities issued to existing shareholders,
management and related parties.




3)

Jim Small, ThyroTec’s CEO, or his designate, will serve as a member of CLX’s
Board of Directors for an initial term and subject to reelection by CLX’s
shareholders.




3.1  THE CLOSING




The parties acknowledge that the 60-day period established to conduct a due
diligence investigation and review of the product has been completed, and that
CLX is satisfied with the results of such review and desires now to enter into
this Definitive Agreement and to proceed to close this purchase.  There are no
further conditions or contingencies to be satisfied other than the following as
conditions precedent to close:




1)

 Execution by both parties of this Definitive Agreement.




2)

Preparation and execution of all sales and marketing rights, trademark and
tradename assignments relating to this technology.

 

2


--------------------------------------------------------------------------------





3)

Delivery at time of close of all written information, documents, drawings,
agreements and such other material and items which relate to or are deemed to be
part of the technology.




4)

All approvals and notifications which are required to be given to the FDA and
any other agency or state or federal authority regarding the assignment to CLX.




5)

Copies of all agreements, leases, loans, obligations or such other documents
which might be deemed to be an encumbrance or lien against the technology.




6)

Wire transfer  of funds into a neutral account representing the initial $750,000
payment not later than 3 business days preceding the scheduled date for closing.




7)

As part of the due diligence process, and a contingency of this purchase
transaction,  agrees to provide a copy of a letter from ThyroTec’s product
manufacturer which is tantamount to an Indemnity Agreement protecting against
any Intellectual property infringement.  CLX shall have the opportunity to have
this agreement reviewed by its attorney and legal counsel.  If counsel agrees to
the adequacy of such agreement, the rights and benefits shall be assigned to CLX
for its further protection.




8)

The closing of the current $3 million fund raising.

 

Closing and transfer of the Technology upon payment of the consideration shall
occur on or before 60 days from the execution by both parties of this Definitive
Agreement, but in any instance, not later than November 1, 2008.  If the parties
do not agree in writing to extend the closing date to a later time, this
Agreement shall be canceled and considered null and void if the transfer and
assignment does not occur by December 1, 2008.




4.1  REPRESENTATIONS AND WARRANTIES OF THE PARTIES




a.

 ThyroTec, Inc. hereby warrants and represents that:




1)

 It owns and holds all rights incidental to ownership of the subject technology,
and that there are no other companies nor individuals who can claim any rights
to the product or benefits from purported equitable interest in the Technology;




2)

 The product and rights to the product are not currently encumbered nor pledged
as security or collateral for any loans or to guaranty the performance of any
act(s);




3)

During the term of the escrow period, ThyroTec will not pledge nor otherwise
encumber this product, nor enter into any agreement or other written
understanding to sell this Technology to any other entity or person;




4)

There is nothing preventing ThyroTec from selling and transferring this product,
nor assigning any rights to the Technology to CLX.  Approval has been obtained
from the Board to sell this Technology, and President Jim Small has authority to
enter into this Definitive Agreement and such other agreements as are necessary
pertaining to the sale of this product.

 

3

--------------------------------------------------------------------------------

 




5)

ThyroTec agrees that it shall not develop nor market any product which
accomplishes the same or similar results as the product which is being sold and
purchased by CLX, that is, a rapid diagnostic test for elevated TSH as a
determinate of hypothyroidism.  In the event that any current owner, employee,
officer or director of ThyroTec attempts to develop and/or market a product
similar to ThyroTest®, ThyroTec will take whatever legal action is necessary to
bring an action and protect against such patent infringement.  If ThyroTec
refuses or otherwise fails to enjoin such infringement, CLX may pursue whatever
legal remedy it feels necessary and appropriate, and will be entitled to
reimbursement from ThyroTec for all legal fees and costs incurred.




6)

ThyroTec agrees to fully cooperate with CLX and will provide CLX immediate
access to all information and agreements pertaining to this product.  ThyroTec
shall execute all documents and forms necessary to perfect the transfer and
assignment to CLX.




b.

CLX hereby warrants and represents that:




1)

The President of CLX, Vera Leonard, is authorized to prepare and draft this
Definitive Agreement, and enter into any other agreement pertaining to the
purchase of this technology.  Notwithstanding Leonard’s charge to prepare this
Agreement, nothing contained herein shall be construed against her or CLX by
reason of such drafting.




2)

 CLX is a publicly traded company.  It is using its best efforts to raise
additional capital by offering to accredited investors Convertible Preferred
Shares and some of the capital raised is intended to be used to acquire
ThyroTest®.  A Private Placement Memorandum is being prepared for this purpose,
which will disclose the impending purchase and transfer.




3)

The shares being offered as part of the purchase price will consist of the same
unit configuration as those being offered to accredited investors.




5.1  HOLD HARMLESS UNDERTAKING




ThyroTec, hereby agrees to provide protection to CLX from any and all claims
that may be asserted and raised by third parties as to anything pertaining to
the Technology. Such protection may be secured by agreement from the
manufacturer to fund such coverage, or from an alternative source acceptable to
CLX.   

4

--------------------------------------------------------------------------------

 




5.2  CONFIDENTIALITY




CLX understands and agrees that information and material requested by it as part
of the due diligence process is proprietary to ThyroTec, and is considered to be
Confidential and protected information.  CLX represents that it has not
knowingly disclosed any of this information to any other persons or companies
other than to its own employees and consultants who have assisted in the review
process.  As part of the Private Placement Memorandum which is being prepared to
raise monies for purchase and marketing of  Thyrotest®, information that may be
deemed confidential to the ThyroTec and CLX will have to be disclosed in the
documents and materials.  CLX agrees to provide copies of all documents and
material drafted, prepared and produced in these regards, and provide ThyroTec a
reasonable time to object to the inclusion of any material that it deems to be
of such a confidential nature that it should not be divulged under any
circumstance.  If after execution of this Definitive Agreement, and before
closing, this Agreement is canceled or terminated, CLX agrees to return all
information and material provided to it by ThyroTec as soon as practical after
termination of this transaction.  Further, CLX agrees that it will not use any
of the information or data obtained by it during this process to compete or
otherwise interfere with ThyroTec’s business or sale and marketing of this
technology.




6.1  COVENANT NOT TO COMPETE




As additional consideration to cause CLX to enter into this Agreement, ThyroTec
agrees that for as long as CLX owns ThyroTest® which is being transferred and
assigned hereunder, ThyroTec will not take any action to interfere, impede or
compete with CLX by publishing or making any negative comments regarding the
transaction, nor will it develop, promote or market any product or technology
which is similar to ThyroTest®.  This negative covenant not to compete extends
to any rapid diagnostic test for elevated TSH as a determinate of hypothyroidism




7.1  REMEDIES UPON DEFAULT




a.

 In the event that material conditions or contingencies are not satisfied or
defaults cured within the time periods set forth in this Agreement, not due to
either party’s wanton and willful negligence or malicious intention, either
party may terminate this Agreement upon written notice to the other.




b.

 In the event of the default of any provision of this Agreement, the complaining
party shall notify the defaulting party of the nature of the default, and give
the defaulting party 15 days after notice to cure the reason for the default.
 If the default is non-curable, and is material, the complaining party may, at
its option, terminate this Agreement.

 

5

--------------------------------------------------------------------------------





c.

In addition to any rights to prosecute any claims at law or at equity, either
party may bring an action to enjoin breach of a negative covenant contained
herein.




d.

In the event of any dispute over a material item or provision, the parties agree
to submit the matter to non-binding mediation as soon after the dispute arises
as possible.  If the parties cannot agree to resolve any outstanding issues, the
aggrieved party may elect to bring an action at law or in equity.




e.

The parties agree and acknowledge that the Technology and product being
purchased by CLX is unique and losses cannot be readily assessed or replaced by
monetary damages.   For this reason, an action to bring Specific Performance may
be appropriate if all conditions are satisfied, and ThyroTec refuses to sell.




8.1  NOTICES




All notices required hereunder shall be sent by Certified Mail, Return Receipt
Requested, to the following addresses:




To  ThyroTec, LLC:

Jim Small

President & CEO

ThyroTec, Inc.

1801 Horseshoe Pike

Honey Brook, PA 19344




To  CLX Medical:

Vera Leonard, President

CLX Medical, Inc.

29970 Technology Drive #203

Murrieta, California  92563

(951) 677-6735




9.1  MISCELLANEOUS PROVISIONS




a.

 Legal.  This Agreement shall be governed and construed in accordance with the
laws of the State of California.  Jurisdiction shall be the County of San Diego.
 If either party shall bring an action to enforce any provision of this
Agreement, the prevailing party shall be entitled to reimbursement for all
reasonable fees and costs incurred.




b.

 Modifications.  This Agreement represents the entire agreement and
understanding between the parties relative to the subject matter described, and
supersedes all prior agreements.  This Agreement can only be modified and
amended by an Agreement in writing signed by both parties.

6


--------------------------------------------------------------------------------





c.

Severance.  In the event that any provision contained in this Agreement is
deemed to be unenforceable or invalid for any reason, the remaining provisions
shall continue to be enforceable and have full force and effect.




d.

Facsimile Signatures.  This Agreement, when signed, may be faxed to the other
party, and the faxed signature shall be as binding as the original, signed
document.




e.

Assignment.  This Agreement is not assignable to any other parties.




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates as
shown below:







THYROTEC, LLC:  by    /s/ Jim Small

Date:  September 9, 2008

Jim Small, President







CLX MEDICAL, INC.: by /s/ Vera Leonard

            Date:  September 9, 2008

Vera Leonard

President










7





--------------------------------------------------------------------------------






































SCHEDULE A




CLX will acquire

·

a present, exclusive and irrevocable assignment and transfer, applicable
globally, of all rights applied for and/or granted relating to ThyroTest® ;

·

 the Trademark or Tradename ‘ThyroTest®’;

·

all rights to the packaging and design used on said packaging; any customer
lists in ThyroTec’s possession  at the time of close of escrow;  

·

assignment of agreements with any factories, manufacturing facilities, suppliers
and distributors related to ThyroTest®  to which ThyroTec is a party;

·

all formula(e) in the possession of ThyroTec pertaining to the production and
manufacture of this product;

·

assignment of all branding rights which have been developed and promoted through
American Health Partners of Oklahoma City and others;

·

identity of national sales partners; training information and material;  

·

the results and protocol of all testing done on or with this product,

·

and all other documents, notes, memoranda, drawings, sketches and any other
written material relating ThyroTest®  that are in ThyroTec’s possession.  



